KELLEY, Judge,
dissenting.
I respectfully dissent. I disagree with the majority’s conclusion that the City has waived the issues regarding compliance with the PICA Act.
First, I believe that the PICA Act is controlling herein. As noted by the majority, the PICA Act was enacted to effectively assist cities of the first class in financing their cash flow needs. Clearly, an arbitration award, whether it is in response to interest arbitration or grievance arbitration, directing the City to pay its police officers overtime for all time worked in excess of 8 hours per day since June 8, 1990 will affect the City’s cash flow needs.
Second, I do not believe that it is sound judicial policy to set forth an all encompassing rule that waiver pertains to matters of public policy. The majority cites City of Scranton v. Local Union No. 669 of the *1325International Association of Fire Fighters, AFL-CIO, 122 Pa.Cmwlth. 140, 551 A.2d 643 (1988) to support is holding that issues on appeal can be waived on public policy grounds. However, in City of Scranton, the city knowingly decided not to participate in the arbitration hearing despite proper notice and, more importantly, there was no legislative enactment setting forth an express public policy of the Commonwealth. Herein, there is the PICA Act which declares that it is the public policy of the Commonwealth
to exercise its retained sovereign powers with regard to taxation, debt issuance and matters of Statewide concern in a manner calculated to foster the fiscal integrity of cities of the first class to assure that these cities provide for the health, safety and welfare of their citizens; pay principal and interest owed on their debt obligations when due; meet financial obligations to their employees, vendors and suppliers; and provide for proper financial planning procedures and budgeting practices. The inability of a city of the first class to provide essential services to its citizens as a result of a fiscal emergency is hereby determined to affect adversely the health, safety and welfare not only of the citizens of that municipality but also of other citizens in this Commonwealth.
Section 102(a) of the PICA Act, 53 P.S. § 12720.102(a).
Accordingly, I would hold that the PICA-related issues presented by the City herein have not been waived and would address the impact of the provisions of the PICA Act to the present matter.
COLINS, President Judge, and FLAHERTY, J., join in this dissenting opinion.